PER CURIAM.
Action on note given for purchase price of lot in Willcox, Cochise county, and to foreclose mortgage security." Judgment for defendant in error, who was plaintiff below.
The judgment was entered January 17, 1913. Motion for new trial was overruled February 21, 1913, on which day defendant gave notice of appeal to this court. Bond for costs on appeal was filed and approved March 4, 1913. April 18, 1913, an order was made extending the time for preparing and filing the reporter’s transcript sixty days from that date. June 17, 1913, defendant filed in the office of the clerk of the superior court of Cochise county the reporter’s transcript of the evidence as part of the record on appeal. The defendant took no further steps in aid of her appeal, but on September 11, 1913, she sued out a writ of error. The record was caused to be filed in this court on October 14, 1913, in support of the writ of error. From the recital of the facts it will be seen that the appeal was perfected by giving the notice of appeal and filing the bond, and the court in which the action was pending, by reason thereof, lost jurisdiction to entertain the writ of error when, on September 11, 1913, it was attempted to be sued out. The writ of error, therefore, should be dismissed. Landers v. Joerger, 15 Ariz. 480, 140 Pac. 209.
There is no record here on appeal. The appeal evidently was purposely abandoned by defendant, and we will accordingly dismiss the appeal for want of prosecution.
It is so ordered.